DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the preamble recites an apparatus for providing a collapsible pallet container which renders the scope of the claims unclear as to whether the collapsible pallet container is part of the apparatus or whether the apparatus is separate from the container and is only intended to provide a collapsible pallet container.  The preamble suggests the former; however, the body of the claim suggests the latter. Furthermore, regarding claims 2-6, the claims are directed to a collapsible pallet container which is inconsistent with the parent claim which is directed to an apparatus.  Clarification of the scope of the claims is required.  Furthermore, regarding claim 1, “the top panels”, “the pair of end wall panels” lack antecedent basis.
Regarding claim 2, “the each of the corner posts” lack antecedent basis.  Furthermore, the scope of the claims is unclear as to whether applicant is claiming the combination of a first and second pallet container or whether applicant is claiming the subcombination of a pallet container capable of functioning with a second container.  The preamble recites the claims are directed to a collapsible pallet container and thus it is unclear there would be a second pallet container.  For purposes of examiner, claims will be treated as directed to the subcombination.
Regarding claim 4, “the one of the set of securing brakes” lacks antecedent basis and it is unclear if applicant is claiming such a set of brakes or whether the container is capable of functioning with such brakes.  For purposes of examination, claims will be given their broadest reasonable interpretation; however, clarification of the scope of the claims is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0012492 to Darden in view of US Patent No. 7,931,164 to Krohn and US 2013/0228574 to Hill.
Regarding claim 1, Darden discloses an apparatus for providing a collapsible pallet container (10), the container comprising a container base (18) having four corners and a set of corner posts (48) coupled to the base at each corner, a pair of top panel components (30a, 30b), a pair of end wall panel components (14c, 14d), each of the pair of end wall panels having a pair of end wall top attachment connectors (84) on each of the end wall panel components about an upper side and a pair of end wall base pivot point rods (hinge pins) about a lower side (¶0045), a pair of side wall panel (14a, 14b) components coupled on each side of the two corner posts of the set of corner posts adjacent one of the pair top panel components (30a, 30b).  Darden does not teach each of the panel components having a release cable and ends.  However, Krohn discloses a collapsible pallet container (Fig 1) and in particular discloses a release cable (134) having a pair of ends (130, 132) for folding and unfolding of the container.  One of ordinary skill in the art would have found it obvious to incorporate release cab to the Darden top components as suggested by Krohn in order to facilitate folding and unfolding of the container.  Darden further does not teach each top panel being coupled to two corner posts.  However, Hill discloses an apparatus (Figs. 1, 9) and in particular discloses top panels (27) coupled to two corner posts (32).  One of ordinary skill in the art would have found it obvious to have the top panels of Darden also coupled to the corner posts as suggested by Hill in order to facilitate collapsing.
Regarding claim 2, Darden further discloses each of the corner posts comprising interlocking post top and mating holes (64) that can engage mating holes on corner posts of a second pallet for stacking (¶0050).

Claim(s) 3-4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darden in view of Krohn, Hill and US Patent No. 3,499,398 to Murray.
Regarding claim 3, the modified Darden teaches the container of claim 2 and further discloses top corner post (60) coupled to side of the side wall components, interlocking post top (64) being at top end of the top corner post, a bottom corner post (48) coupled to container base (18) mating holes at bottom end of bottom corner post.  Darden does not teach corner post hinge components.  However, Murray discloses a collapsible pallet container and in particular discloses corner posts (Figs 2-4) comprising a top corner post (24) and bottom corner post (20) being coupled together by corner post hinge component (33), the top corner post (24) pivots downward with its attached side wall component from the bottom corner post (20) as the corresponding corner post hinge component (33) pivots about the bottom corner post (20, Fig 4).  One of ordinary skill in the art would have found it obvious to incorporate a hinge component to the modified Darden as suggested by Murray in order to facilitate folding of the container walls along with the corner posts.
Regarding claim 4, as best understood, the modified Darden teaches the container of claim 3 and further discloses a set of securing brakes (29, Murray) around each of the corner posts, each of the securing brakes having an engaged position (Fig 2) in which top corner post (24) and corner post hinge components (33) are held coupled to its corresponding bottom corner post (20) and a disengaged position (Fig 4) in which the top corner post and corner post hinge components are free to pivot inward (Fig 4).
Regarding claim 6, as best understood, the modified Darden teaches the container of claim 3 and further discloses each of the top panel components (30a, 30b) slides outward towards one of the pair of side wall panel components (Fig 5) and pivots into a vertical position and slides downward parallel to its corresponding side wall panel component (Fig 15), each of the wall panel components pivots inward one at a time until on top of the container base (18, Figs 15), each of the side wall panel components (14a, 14b) with its corresponding top panel component in its vertical and parallel orientation pivots inward one at a time on top of the pair of end wall panel components (14c, 14d, Fig 14).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darden in view of Krohn, Hill, Murray and US 2003/0127456 to Brown.
Regarding claim 5, the modified Darden teaches the container of claim 3 but does not teach top corner post having an end wall top attachment connector.  Brown discloses a collapsible container (Fig 1) and in particular discloses top corner post (44) comprising an end wall top attachment connector (192) for coupling with one of end wall top attachment members (135) on end wall panel components (92).  One of ordinary skill in the art would have found it obvious to incorporate end wall top attachment connector to the modified Darden as suggested by Brown in order to facilitate connection to end wall panel.

Response to Arguments
Applicant's arguments filed 8/9/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that prior art does not teach corner posts connected to top and side wall panel components.  This is not persuasive because Darden discloses side wall panel components (14a, 14b) coupled to corner posts (48) (¶0045) and Hill discloses top panel components (27) connected to corner posts (32, Fig 13).  One of ordinary skill in the art would have found it obvious to also connect the top panel components of Darden to the corner posts of Darden as suggested by Hill in order to facilitate collapsing.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735